Order affirmed, without costs, in the following memorandum: The complaint here involved is loosely drawn, but we agree with *1046the Appellate Division that it was sufficient, although minimally so, to set the commission’s investigatory machinery in motion and, by that token, sufficient to support the investigative subpoenas which were issued. In filing such a complaint, however, not only should the commission be reasonably satisfied that there ' is basis for the charge asserted, but it must make certain that, in compliance with New York City’s Administrative Code (§ Bl-8.0, subd. 1), the complaint sets forth particulars sufficient to furnish the employer with adequate notice of the alleged discriminatory practices and affords him adequate opportunity to prepare a defense. Due process demands no less.
Concur: Chief Judge Fuld and Judges Burke, Jasen, Gabrielli, Jones and Wachtler. Taking no part: Judge Breitel.